Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News Announcement For Immediate Release For more information contact: Omar Choucair Joseph Jaffoni Tatyana Yemets Jay Kolbe Chief Financial Officer Jaffoni & Collins Viewpoint Corporation Weber Shandwick DG FastChannel, Inc. 212/835-8500 212/201-0821 212/445-8215 972/581-2000 dgit@jcir.com tyemets@viewpoint.com jkolbe@webershandwick.com DG FASTCHANNEL TO POWER NEW INTERNET PRODUCTS AND SERVICES WITH VIEWPOINTS UNICAST AD SOLUTIONS AND TECHNOLOGY - DG FastChannel Forms Online Video Partnership with Unicast to Create Next-Generation Platform for Traditional and New Media - - DG FastChannel Invests $4.3 Million In Viewpoint Corporation - Dallas, TX and New York, May 7, 2007  DG FastChannel, Inc. (NASDAQ: DGIT), the leading provider of digital media services to the advertising and broadcast industries, announced today that it will launch its latest advertising industry innovation by deploying a next-generation platform for managing and delivering both traditional and interactive advertising. Through a strategic partnership with Viewpoint Corporation (NASDAQ: VWPT), a leading Internet marketing technology and ad serving company, DG FastChannel will integrate its media services platform with Viewpoints Unicast advertising solutions technology. To learn more about the new partnership, please visit www.unicast.com/dgfastchannel . DG FastChannels new Online Video Internet partnership with Unicast will enable brands and advertisers to turn their traditional and broadcast video assets into cutting-edge display ads that are pre-certified across thousands of websites. Concurrent with entering into the agreement, DG FastChannel completed a $4.3 million private equity investment in Viewpoint Corporation. Commenting on the transaction, Scott K. Ginsburg, Chairman and CEO of DG FastChannel said,  DG FastChannels commitment to bring digital convergence and an integrated marketing solution to the advertising community for both traditional and new media will be fully met through the strategic partnership with Viewpoint. Advertisers and agencies will be enabled to re-purpose their valuable broadcast video assets across the Internet with rich media ads that are engaging, interactive and visually stunning. We are honored to have been selected by DG FastChannel as their strategic partner going forward, said Patrick Vogt, CEO of Viewpoint. The inclusion of our rich media and video technology into the vast DG FastChannel system will enable more integrated advertising services and reporting for customers. Our rich media products including our 3D Ad Suite, HD3D will provide DG FastChannels customers with a robust creative palette for branding and interacting with customers on the web. Moreover, our Unicast Ad Platform will drive efficiencies in the creation, delivery and reporting for rich media campaigns that will complement DG FastChannels innovative digital media services. This will make it very easy for agencies and advertisers to manage their campaigns in real time. We look forward to begin working immediately with Scott Ginsburg and his team. Mr. Ginsburg added, Through our agreement with Viewpoint, DG FastChannel will be fully prepared to participate in the rapidly growing Internet video display advertising segment. It is widely acknowledged that the online video advertising revolution has just begun, and that video advertising will grow exponentially each year as higher quality content becomes available online. DG FastChannels goal is to increase the efficiencies with which our customers move their valuable video assets online with proven next-generation tool sets including state-of-the-art video ad production and ad serving technologies. Well follow this process through with full reporting matrixes for DG FastChannels brand and agency customers to provide mathematical accountability on behalf of each advertisers media spend. DG FastChannel is the leading provider of workflow solutions, digital media technology and delivery services to Americas most esteemed brands. Its delivery network reaches over 21,000 television and radio stations, cable and TV networks, cable outlets and newspapers. The partnership with Unicast will expand DG FastChannels footprint to thousands of additional online media outlets. DG FastChannel currently delivers millions of broadcast and print ads annually and manages billions of dollars of mission critical marketing assets for over 5,000 advertisers and agencies. Through its Internet delivery channel, DG FastChannel will enter the rich media and video online advertising market, which is expected to grow from $225 million in 2005 to over $2.3 billion by 2010 (eMarketer). The companys Online Video partnership with Unicast will enable DG FastChannels customers to create unique rich media ads with unparalleled visual quality, full motion picture quality video and animation. The ad formats will be infused with engaging branding elements that truly leverage the native interactive qualities of the web. In addition to premium rich media content, customers can readily address many emerging ad technologies including mobile media advertising, advergaming and InGame advertising. Viewpoints Unicast technology enables publishers, advertisers, and their agencies to manage the complex process of deploying online advertising campaigns. This process includes creating the advertising assets, selecting the sites on which the advertisements will be deployed, setting the campaign parameters (ad rotation, the frequency with which an ad may be deployed, and other metrics), deployment, and tracking of campaign results. Unicast was designed to integrate creative assembly with campaign management and detailed performance analysis. In addition, Unicast has the broadest capabilities of any deployment system to deliver ad formats and media types, including several different video formats, 3D content, and all major rich media units. Unicast is technology agnostic, delivering advertisements that utilize all major technologies and formats. Unicast is a leader in the delivery of Internet video advertisements that play interstitially when a web surfer moves between pages at a web publishers site. Mr. Ginsburg continued, We spent the better part of 12 months analyzing the best means of providing the advertising industrys most esteemed brands with opportunities to improve their work flow processes and to fully leverage their heavy investments in broadcast television ads to take full advantage of the new Internet medium, Web 2.0. With its Unicast technology, Viewpoint represents an ideal partner to complete our advertising services platform offering both creative services and online ad-serving capabilities for our clients. As more and more eyeballs migrate to the web, our customers want to repurpose video commercials created at great expense to the brands to ad formats specifically tailored for the Internet. In doing so, we seek to improve our customers return on their advertising investments, and will accomplish this through a streamlined work flow, next-generation technologies and a web-based solution set that accommodates an advertising campaign from soup to nuts.
